FRANKLIN LIMITED MATURITY U.S. GOVERNMENT SECURITIES FUND IMPORTANT SHAREHOLDER INFORMATION These materials are for a Special Meeting of Shareholders of Franklin Limited Maturity U.S. Government Securities Fund (“Limited Maturity Fund”) scheduled f or May 30, 2014, at 2:00 p.m., Pacific time. They discuss a proposal to be voted on at the meeting and contain a Notice of Special Meeting of Shareholders, a Prospectus/Proxy Statement, and a proxy card. A proxy card is, in essence, a ballot. When you complete a proxy card, it tells us how you wish the individual(s) named on your proxy to vote on important issues relating to Limited Maturity Fund. If you complete, sign and return a proxy card, we’ll vote it exactly as you tell us. If you simply sign an d return a proxy card, we’ll vote it in accordance with the Board of Trustees’ recommendations on page 3 of the Prospectus/Proxy Statement. We urge you to spend a few minutes reviewing the proposal in the Prospectus/Proxy Statement. Then, fill out the proxy card and return it to us so that we know how you would like to vote. We welcome your comments. If you have any questions, call Fund Information at (800) DIAL BEN ® or (800) 342-5236. TELEPHONE AND INTERNET VOTING For your convenience, you may be able to vote by telephone or through the Internet, 24 hours a day. If your account is eligible, separate instructions are enclosed. FRANKLIN LIMITED MATURITY U.S. GOVERNMENT SECURITIES FUND One Franklin Parkway San Mateo, CA 94403-1906 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To be held on May 30, 2014 To the Shareholders of Franklin Limited Maturity U.S. Government Securities Fund: NOTICE IS HEREBY GIVEN that a Special Meeting of Shareholders (the “Meeting”) of Fran klin Limited Maturity U.S. Government Securities Fund (“Limited Maturity Fund”), a series of Franklin Investors Securities Trust (the “Trust”), will be held at Limited Maturity Fund’s offices, One Franklin Parkway, San Mateo, CA, 94403-1906, on May 30, 2014, at 2:00 p.m., Pacific time. The Meeting is being called for the following purposes: 1. To approve a Plan of Reorganization (the “Plan”) between Limited Maturity Fund and Franklin Adjustable U.S. Government Securities Fund (“Adjustable U.S. Government Fun d”), another series of the Trust, that provides for: (i) the acquisition of substantially all of the assets of Limited Maturity Fund by Adjustable U.S. Government Fund in exchange solely for shares of Adjustable U.S. Government Fund, (ii) the distribution of such shares to the shareholders of Limited Maturity Fund, and (iii) the complete liquidation and dissolution of Limited Maturity Fund. 2. To transact such other business as may properly come before the Meeting. A copy of the form of the Plan, which more completely describes the transaction proposed for Limited Maturity Fund, is attached as Exhibit A to the Prospectus/Proxy Statement. Shareholders of record as of the close of business on February 14, 2014 are entitled to notice of, and to vote at, the Meeting or any adjournment of the Meeting. By Order of the Board of Trustees, Karen L. Skidmore Secretary March 17, 2014 You are invited to attend the Meeting, but if you cannot do so, the Board of Trustees of the Trust urges you to complete, date, sign, and return the enclosed proxy card in the enclosed postage-paid return envelope. It is important that you return your signed proxy card promptly so that a quorum may be ensured at the Meeting. You may revoke your proxy at any time before it is exercised by the subsequent execution and submission of a revised proxy, by giving written notice of revocation to Limited Maturity Fund at any time before the proxy is exercised, or by voting in person at the Meeting. Prospectus/Proxy Statement When reading this Prospectus/Proxy Statement, you will notice that certain terms are capitalized. This means the term is explained in our glossary section. TABLE OF CONTENTS Page Cover Page Cover SUMMARY 2 What proposal will be voted on? 2 How will the Transaction affect me? 4 How will shareholder voting be handled? 6 COMPARISONS OF SOME IMPORTANT FEATURES OF THE FUNDS 6 How do the investment goals, strategies and policies of the Funds compare? 6 What are the principal risks of an investment in a Fund? 7 What are the distribution and purchase procedures of the Funds? 8 What are the redemption procedures and exchange privileges of the Funds? 8 Who manages the Funds? 8 What are the Funds investment management fees? 10 What are the fees and expenses of each Fund and what might they be after the Transaction? 11 How do the performance records of the Funds compare? 14 Where can I find more financial and performance information about the Funds? 15 What are other key features of the Funds? 16 REASONS FOR THE TRANSACTION 17 INFORMATION ABOUT THE TRANSACTION 18 How will the Transaction be carried out? 18 Who will pay the expenses of the Transaction? 19 What are the federal income tax consequences of the Transaction? 19 What should I know about Adjustable U.S. Government Fund Shares? 20 What are the capitalizations of the Funds and what might Adjustable U.S. Government Funds capitalization be after the Tr ansaction? 20 i COMPARISON OF INVESTMENT GOALS, STRATEGIES, POLICIES AND RISKS 21 Are there any significant differences between the investment goals, strategies, policies and risks of the Funds? 21 How do the investment restrictions of the Funds differ? 23 What are the principal risk factors associated with investments in the Funds? 23 FEDERAL INCOME TAX CONSEQUENCES OF THE TRANSACTION 25 INFORMATION ABOUT THE FUNDS 28 FURTHER INFORMATION ABOUT THE FUNDS 29 VOTING INFORMATION 31 How many votes are necessary to approve the Plan? 31 How do I ensure my vote is accurately recorded? 31 May I revoke my proxy? 32 What other matters will be voted upon at the Meeting? 32 Who is entitled to vote? 32 How will proxies be solicited? 32 Are there dissenters rights? 33 PRINCIPAL HOLDERS OF SHARES 33 SHAREHOLDER PROPOSALS 34 ADJOURNMENT 34 GLOSSARY 35 EXHIBITS TO PROSPECTUS/PROXY STATEMENT 36 A. Form of Plan of Reorganization B. Prospectus of Franklin Adjustable U.S. Government Securities Fund - Class A, Class A1, Class C, Class R6 and Advisor Class shares, dated March 1, 2014 (enclosed) C. Principal Holders of Securities ii PROSPECTUS/PROXY STATEMENT Dated March 17, 2014 Acquisition of Substantially All of the Assets of FRANKLIN LIMITED MATURITY U.S. GOVERNMENT SECURITIES FUND By and in Exchange for Shares of FRANKLIN ADJUSTABLE U.S. GOVERNMENT SECURITIES FUND (each a series of Franklin Investors Securities Trust) (the “Trust”) This Prospectus/Proxy Statement solicits proxies to be voted at a Special Meeting of Shareholders (the “Meeting”) of Franklin Limited Maturity U.S. Government Securities Fund (“Limited Maturity Fund”). At the Meeting, shareholders of Limited Maturity Fund will be asked to approve or disapprove a Plan of Reorgan ization (the “Plan”). If Limited Maturity Fund shareholders vote to approve the Plan, substantially all of the assets of Limited Maturity Fund will be acquired by Franklin Adjustable U.S. Government Securities Fund (“Adjustable U.S. Government Fund”) in e xchange for shares of Adjustable U.S. Government Fund - Class A1 (“Adjustable U.S. Government Fund Class A1 shares”), Adjustable U.S. Government Fund - Class R6 (“Adjustable U.S. Government Fund Class R6 shares”), and Adjustable U.S. Government Fund - Advi sor Class (“Adjustable U.S. Government Fund Advisor Class shares” and, all together, “Adjustable U.S. Government Fund Shares”). The principal offices of the Trust are located at One Franklin Parkway, San Mateo, CA 94403-1906. You can reach the offices of the Trust by calling (800) 342-5236. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy or accuracy of this Prospectus/Proxy Statement. Any representation to the contrary is a criminal offense. The Meeting will be held at the Trust’s offices, One Franklin Parkway, San Mateo, CA, on May 30, 2014 at 2:00 p.m., Pacific time. The Board of Trustees of the Trust (the “Board”) is soliciting these proxies. This Prospectus/Proxy Statement will first be sent to shareholders on or about March 17, 2014. If Limited Maturity Fund shareholders vote to approve the Plan, you will receive Adjustable U.S. Government Fund Class A1 shares of equivalent aggregate net asset value (“NAV”) to your investment in Class A shares of Limited Maturity Fund, Adjustable U.S. Government Fund Class R6 shares of equivalent aggregate NAV to your investment in Class R6 shares of Limited Maturity Fund, and Adjustable U.S. Government Fund Advisor Class shares of equivalent aggregate NAV to your investment in Advisor Class shares of Limited Maturity Fund. Limited Maturity Fund will then be liquidated and dissolved. Limited Maturity Fund and Adjustable U.S. Government Fund (each, a “Fund” and, collectively, the “Funds”) have similar investment goals, but have certain differences in strategies and risks. 1 Each Fund seeks to provide investors with a high level of current income. Limited Maturity Fund seeks a high level of current income as is consistent with prudent investing, while seeking preservation of shareholders’ capital, and Adjustable U.S. Government Fund seeks a high level of current income while providing lower volatility of principal than a fund that invests in fixed-rate securities. This Prospectus/Proxy Statement includes information about the Plan and Adjustable U.S. Government Fund that you should know before voting on the Plan. You should retain this Prospectus/Proxy Statement for future reference. Additional information about Adjustable U.S. Government Fund and the proposed transaction has been filed with the U.S. Securities and Exchange Commission (“SEC”) and can be found in the following documents: The Prospectus of Adjustable U.S. Government Fund - Class A, Class A1, Class C, Class R6 and Advisor Class dated March 1, 2014 (the “Adjustable U.S. Government Fund Prospectus”), which is enclosed with and considered a part of this Prospectus/Proxy Statement. A Statement of Additional Information (“SAI”) dated March 17, 2014, relating to this Prospectus/Proxy Statement, which has been filed with the SEC and is considered a part of this Prospectus/Proxy Statement. You may request a free copy of the SAI relating to this Prospectus/Proxy Statement or the Adjustable U.S. Government Fund Prospectus without charge by calling (800) DIAL-BEN or by writing to Franklin Templeton Investments at One Franklin Parkway, San Mateo, CA 94403-1906. SUMMARY This is only a summary of certain information contained in this Prospectus/Proxy Statement. You should read the more complete information in the rest of this Prospectus/Proxy Statement, including the form of the Plan (attached as Exhibit A) and the Adjustable U.S. Government Fund Prospectus (enclosed as Exhibit B). What proposal will be voted on? At a meeting held on December 5, 2013, the Board considered a proposal to reorganize Limited Maturity Fund with and into Adjustable U.S. Government Fund, approved the Plan, and voted to recommend that shareholders of Limited Maturity Fund vote to approve the Plan. In addition, the Board concluded that the Plan is in the best interests of each Fund and its shareholders. If shareholders of Limited Maturity Fund vote to approve the Plan, substantially all of Limited Maturity Fund’s asset s will be transferred to Adjustable U.S. Government Fund in exchange for Adjustable U.S. Government Fund Shares of equivalent aggregate NAV. If shareholders of Limited Maturity Fund approve the Plan, your Class A, Class R6, or Advisor Class shares of Limited Maturity Fund will be exchanged for Class A1, Class R6 and Advisor Class shares of equivalent aggregate NAV of Adjustable U.S. Government Fund. Because the Funds have different NAVs per share, the number of Adjustable U.S. Government Fund Shares that you receive will likely be different than the number of Limited Maturity Fund shares that you own, 2 but the total value of your investment will be the same immediately before and after the exchange. After Adjustable U.S. Government Fund Shares are distributed to Limited Maturity Fund shareholders, Limited Maturity Fund will be completely liquidated and dissolved. (The proposed transaction is referred to in this Prospectus/Proxy Statement as the “Transaction.”) As a result of the Transaction, you will cease to be a shareholder of Limited Maturity Fund and will become a shareholder of Adjustable U.S. Government Fund. This exchange is expected to occur on or about June 18, 2014. Franklin Advisers, Inc. (“FAV”) serves as investment manager to both Funds. The investment goals of Limited Maturity Fund and Adjustable U.S. Government Fund are similar, but there are differences in certain strategies and risks. Each Fund seeks to provide investors with a high level of current income. Limited Maturity Fund seeks a high level of current income as is consistent with prudent investing, while seeking preservation of shareholders’ capital. Adjustable U.S. Government Fund seeks a high level of current income while providing lower volatility of principal than a fund that invests in fixed-rate securities. While both Funds are short duration government securities funds that have high allocations to adjustable rate mortgage securities, the Adjustable U.S. Government Fund has a substantially greater allocation to these securities. Also, the Limited Maturity Fund has greater exposure to other types of U.S. government securities, including inflation-protected securities. For the reasons set forth in the “Reasons for the Transaction” section of this Prospectus/Proxy Stateme nt, the Board, including the Trustees who are not “interested persons” of the Trust as such term is defined in the Investment Company Act of 1940 (“1940 Act”) (the “Independent Trustees”), has determined that the Transaction is in the best interests of each Fund and its shareholders. The Board also concluded that no dilution in value would result to the shareholders of either Fund as a result of the Transaction. A large portion of Limited Maturity Fund’s portfolio assets will be sold in connection with the Transaction as distinct from normal portfolio turnover. Such repositioning of Limited Maturity Fund’s portfolio assets may occur before or after the closing of the Transaction. It is not anticipated that the sale of securities in connection with the Transaction will result in any material amounts of capital gains to be distributed to Limited Maturity Fund’s shareholders. Limited Maturity Fund will incur transaction costs due to the repositioning of its portfolio, but it believes that these portfolio transaction costs will be immaterial in amount. It is expected that Limited Maturity Fund shareholders will not recognize any gain or loss for federal income tax purposes as a result of the exchange of their Limited Maturity Fund shares for Adjustable U.S. Government Fund Shares. You should, however, consult your tax adviser regarding the effect, if any, of the Transaction, in light of your individual circumstances. You should also consult your tax adviser about state and local tax consequences. For more in formation about the tax consequences of the Transaction, please see the section “Information about the Transaction - What are the federal income tax consequences of the Transaction? ” 3 THE BOARD RECOMMENDS THAT YOU VOTE TO APPROVE THE PLAN. How will the Transaction affect me? If the Transaction is completed, you will cease to be a shareholder of Limited Maturity Fund and become a shareholder of Adjustable U.S. Government Fund. It is anticipated that the Transaction will benefit you as follows: Potential Cost Savings . As shown in the chart below, the total annual operating expenses of the Class A1 shares and Advisor Class shares of the Adjustable U.S. Government Fund are less than those of the corresponding share class of the Limited Maturity Fund, and the annual total operating expenses of the Class R6 shares of the Adjustable U.S. Government Fund are the same as the Class R6 shares of the Limited Maturity Fund. In addition, FAV believes that it is unlikely that Limited Maturity Fund will experience significant future net sales that would allow Limited Maturity Fund’s expenses to decrease as a percentage of net assets by being spread across a larger asset base. The following table compares the annualized net expense ratio, after any applicable management fee reductions, for each class of shares of the Adjustable U.S. Government Fund that will be received by shareholders of the Limited Maturity Fund in connection with the Transaction, based on the Adjustable Government Fund’s fiscal year ended October 31, 2013, with those of each class of shares of Limited Maturity Fund, based on its fiscal year ended October 31, 2013: ANNUAL FUND OPERATING EXPENSES 1 Share Class Limited Maturity Fund Adjustable U.S. Government Fund Class A/Class A1 0.79% 0.72% 2 Class R6 0.54% 0.54% Advisor Class 0.68% 0.62% 1. Expense ratios reflect annual fund operating expenses for October 31, 2013, the most recent fiscal year of each Fund. 2. Class A1 shares of the Adjustable U.S. Government Fund will commence operations on the closing date of the Transaction (estimated to be June 18, 2014). Shareholders of Limited Maturity Fund Class A shares will receive shares of Adjustable U.S. Government Class A1 shares. The figures shown represent the estimated expenses for Class A1 shares. Upon the reorganization of Limited Maturity Fund into Adjustable U.S. Government Fund, Limited Maturity Fund shareholders will become shareholders of a larger fund that may be able to achieve greater operating efficiencies. As of October 31, 2013, Adjustable U.S. Government Fund had a significantly larger asset base ($2.1 billion) than Limited Maturity Fund ($614 million). The Transaction is not projected to have a material impact on the expense ratio of Adjustable U.S. Government Fund. For a more deta iled comparison of the Funds’ fees and expenses, see the sections below captioned “What are the Funds’ investment management fees?” and “What are the fees and expenses of each of the Funds and what might they be after the Transaction?” 4 In evaluating the Transaction, shareholders may also wish to consider the following: Management Fees. A difference in fee breakpoints between the two Funds would result in a higher investment management fee being paid under Adjustable U.S. Government Fund’s fee schedule tha n under Limited Maturity Fund’s fee schedule when Adjustable U.S. Government Fund’s assets are between $250 million and $5 billion (0.45% versus 0.50%). It should be noted, however, that the overall management fee for both Funds is currently 0.50%. Limited Maturity Fund Class A and Advisor Class shareholders are expected to experience a reduction in the overall total expense ratio that applies to their investment, and Limited Maturity Fund Class R6 shareholders’ overall total expense ratio is expected to r emain the same. For more information, see the section titled “Summary
